Citation Nr: 0330732	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Mark. C. Kujawski


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
the Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO), which denied the veteran, in pertinent 
part, entitlement to service connection for a bilateral 
hearing loss.

The issue of entitlement to service connection for tinnitus 
was a subject of the statement of the case issued to the 
veteran in November 2001.  The veteran in subsequent 
correspondence dated in February 2002 and April 2002 has 
stated that he does not have tinnitus.  The Board construes 
these statements as limiting the issue on appeal to 
entitlement to service connection for a bilateral hearing 
loss.

A Board decision in August 1986 denied the veteran's appeal 
seeking to reopen a previously denied claim of service 
connection for a bilateral hearing loss.  In August 1995 the 
veteran's current claim for service connection for a 
bilateral hearing loss was received by the RO.  In 
connection with the current claim the RO found that new and 
material evidence had been submitted by the veteran 
sufficient to reopen the previously denied claim for service 
connection for a bilateral hearing loss and service 
connection for this disorder was then denied on the merits.

In a September 2002 decision the Board found that the 
veteran's had, indeed, submitted new and material evidence 
to reopen his previously denied claim for entitlement to 
service connection for a bilateral hearing loss.  The Board 
then denied service connection for bilateral hearing loss on 
the merits. The veteran appealed.  In July 2003, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board decision and granted a motion for remand based on 
VA's failure to satisfy the notice requirements mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
No. 106 - 475, 114 Stat. 2096 (2000).


REMAND

As noted in the Court's Order dated in July 2003, Section 
5103(a) as added to title 38 U.S. Code by the VCAA, requires 
the Secretary upon receipt of a complete or substantially 
complete application to notify a claimant of any information 
or evidence necessary to substantiate the claim and to 
indicate which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002). 

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is required.

Furthermore in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. 19.9).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
In doing so, the letter should explain 
what, if any, information (medical or 
lay evidence) not previously provided to 
the Secretary is necessary to the 
claims.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should then undertake any 
other development required to comply 
with the VCAA and implementing 
regulations, to include scheduling any 
VA examinations that the RO deems 
appropriate for disposition of the 
claim. 

3.  Then, the RO should readjudicate the 
issue on appeal in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the 
case, and the appropriate period of time should be allowed 
for response.  Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




